TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED MARCH 3, 2022



                                   NO. 03-21-00629-CV


                  Derrick Woodfin, Shawn Johnson-Woodfin, Appellants

                                             v.

                      Alicia Cieslewicz, Randall Cieslewicz, Appellees




   APPEAL FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
               DISMISSED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on November 22, 2021. Having

reviewed the record, the Court concludes that this appeal was docketed in error and should be

dismissed. Therefore, the Court dismisses cause number 03-21-00629-CV. The costs will be

assessed on disposition of cause number 03-21-00639-CV.